Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 3, 2004 by and among Net to Net Technologies, Inc., a Delaware
corporation (“Net to Net”), Mack Technologies, Inc., a Delaware corporation
(“Mack”) and Paradyne Networks, Inc., a Delaware corporation (“Issuer”).

 

This Agreement is made pursuant to the Asset Purchase Agreement (the “Purchase
Agreement”) dated July 24, 2004 by and among Net to Net, Net to Net Technologies
Ltd, a private limited company organized and existing under the laws of England
and Wales, Net to Net Technologies GmbH, a company organized and existing under
the laws of Germany, Issuer and for the limited purposes stated therein, certain
stockholders of Net to Net, pursuant to which Issuer is issuing (i) to Net to
Net (a) 252,282 shares of Buyer Common Stock and (b) a warrant to acquire Buyer
Common Stock equal to that certain number of shares of Buyer Common Stock that
results from dividing $5,000,000 by the Average Closing Price of Buyer Common
Stock and rounding the quotient up to the nearest whole number and (ii) to Mack
352,557 shares of Buyer Common Stock (collectively, the “Shares”). The Shares
are being offered and sold to Net to Net and Mack without registration under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon the
exemption from registration provided by Section 4(2) of the Securities Act and
the provisions of Rule 506 of Regulation D, promulgated under the Securities
Act. In order to induce Net to Net to enter into the Purchase Agreement and to
satisfy an accounts payable owed by Parent to Mack which is assumed by Issuer,
Issuer has agreed to provide to Net to Net (and its permitted transferees, if
any, subject to Section 8.1 of this Agreement) and Mack the registration rights
set forth in this Agreement with respect to the resale of the Shares.
Capitalized terms used but not defined herein shall have the meaning provided in
the Purchase Agreement.

 

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

SECTION 1

 

Registration Rights

 

1.1. Filing of Resale Registration Statement. As soon as practicable, but in no
event longer than twenty (20) business days, after the Closing, Issuer shall
file with the Securities and Exchange Commission (the “SEC” or the “Commission”)
a registration statement on Form S-3 pursuant to Rule 415 under the Securities
Act, or, in the event that Form S-3 is unavailable to Issuer, a registration
statement on such other SEC Form that is available to Issuer (together with any
exhibits, amendments or supplements thereto, and any documents incorporated by
reference therein, the “Registration Statement”), with respect to the resale of
the Shares, and any securities



--------------------------------------------------------------------------------

of Issuer issued as a dividend or other distribution with respect to, or in
exchange for or in replacement of, the Shares (subject to Net to Net, or its
permitted transferees, as appropriate, and Mack providing the information
described below). The securities described in the preceding sentence are
collectively referred to herein as the “Registrable Securities”; provided, that
the term “Registrable Securities” shall not include securities transferred to a
person other than a permitted transferee. Net to Net, or its permitted
transferees, as appropriate and Mack (collectively, the “Holders”), agree that
they will within fifteen (15) business days of the Closing Date supply
information regarding themselves and their plan of resale to the Issuer.

 

1.2. Effectiveness. The Issuer shall use its reasonable best efforts to cause
the Registration Statement to become effective as soon as practicable after the
filing thereof and shall use its reasonable best efforts to keep the
Registration Statement continuously effective from the date such Registration
Statement is effective until the second anniversary of the Closing Date in order
to permit the prospectus forming a part thereof to be usable by the Holders
during such period.

 

1.3. Supplements; Amendments. Subject to Section 6 hereof, Issuer shall
supplement or amend the Registration Statement, (i) as required by the
applicable SEC Form, including, without limitation, the instructions for the
applicable SEC Form, or by the Securities Act, the Exchange Act, or the rules
and regulations promulgated under the Securities Act or the Exchange Act,
respectively, and (ii) to include in the Registration Statement any additional
securities that become Registrable Securities by operation of the definition
thereof unless such securities are otherwise registered under the Securities
Act. Issuer shall furnish to the Holders copies of any such supplement or
amendment sufficiently in advance (but in no event less than five (5) business
days in advance) of its use and/or filing with the Commission to allow the
Holders a meaningful opportunity to comment thereon with respect to the
information contained therein regarding the Holders. The Holders agree that they
will within five (5) business days prior to the filing of the Registration
Statement supply information regarding themselves and their plan of resale to
Issuer and hereby waive any notice of the initial filing of the Registration
Statement, and that such Holders and their successors and assigns will promptly
notify Issuer of any changes in such information, other than sales or transfers
of Common Stock.

 

SECTION 2

 

Restrictions on Transfer

 

2.1. Restriction. Prior to any proposed transfer of the Shares, the Holders
thereof shall give written notice to the Issuer of its intention to effect such
transfer. Each such notice shall describe the manner of the proposed transfer
and, if requested by the Issuer, shall be accompanied by an opinion of counsel
reasonably satisfactory to the Issuer to the effect that the proposed transfer
may be effected without registration under the Securities Act, whereupon such
Holder shall be entitled to transfer the Shares in accordance with the terms of
its notice. Each certificate or instrument transferred as above provided shall
bear the legend set forth in Section 2.2, except that such certificate or
instrument shall not bear such legend if (i) such transfer is in accordance with
the provisions of Rule 144 (or any other rule permitting public sale without
registration under the Securities Act) or (ii) the opinion of counsel referred
to above is to the

 

2



--------------------------------------------------------------------------------

further effect that the transferee and any subsequent transferee would be
entitled to transfer such Shares in a public sale without registration under the
Securities Act. This Section 2.1 shall not restrict or prohibit the distribution
by Net to Net of the Shares to certain stockholders of Net to Net (all of whom
are “accredited investors” as defined in Regulation D under the Securities Act)
entitled to receive such Shares upon any distribution of the consideration under
the Purchase Agreement.

 

2.2. Legend. Each certificate evidencing the Shares shall bear a legend in
substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES, OR “BLUE SKY,” LAWS OF ANY
STATE OR OTHER DOMESTIC OR FOREIGN JURISDICTION. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION AND RESALE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION STATEMENT IN EFFECT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR A WRITTEN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
AND THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE FOR SUCH TRANSACTIONS
UNDER THE SECURITIES ACT AND OTHER APPLICABLE LAWS.”

 

2.3. New Certificates. In the event that any Shares shall cease to be subject to
the restrictions on transfer set forth in this Agreement, the Issuer shall, upon
the written request of the Holder thereof, issue to such Holder a new
certificate evidencing such Shares without the legend required by Section 2.2
hereof endorsed thereon.

 

3



--------------------------------------------------------------------------------

SECTION 3

 

Expenses

 

Issuer shall pay all expenses, fees and costs incurred in connection with the
preparation, filing, distribution and effectiveness of the Registration
Statement and any supplements or amendments thereto, whether or not the
Registration Statement becomes effective, and whether all, none or some of the
Registrable Securities are sold pursuant to the Registration Statement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for Issuer and the expense of any
special audits incident to or required by, or in connection with the filing and
effectiveness of the Registration Statement (but excluding the compensation of
regular employees of Issuer, which shall be paid in any event by Issuer). The
Holders shall, severally and not jointly, pay all underwriting fees and
discounts, selling commissions, brokerage fees and stock transfer taxes, if any,
applicable to the Registrable Securities sold by such Holder and the fees and
expenses of their counsel, if any.

 

SECTION 4

 

Registration Procedures

 

Issuer will advise the Holders as to the status of the preparation, filing and
effectiveness of the Registration Statement and, at Issuer’s expense, will do
the following:

 

(a) make available to each Holder upon request a copy of the Registration
Statement (including all exhibits thereto) and any prospectus forming a part
thereof and any amendments and supplements thereto (including all documents
incorporated or deemed incorporated by reference therein prior to the
effectiveness of the Registration Statement and including each preliminary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, which documents, other than documents incorporated or deemed incorporated
by reference, will be subject to the review of the information contained therein
regarding the Holders and any such underwriter, if any, for a period of at least
five (5) business days from the Holder’s receipt of such documents, and Issuer
shall not file the Registration Statement or such prospectus or any amendment or
supplement to the Registration Statement or prospectus if any Holder shall
reasonably object within the five (5) business day period after the receipt
thereof unless Issuer shall have been advised by its counsel that the
Registration Statement or such prospectus or amendment or supplement thereto is
required under the Securities Act or the rules or regulations adopted thereunder
in connection with the distribution of Registrable Securities by the Holders or
Issuer. A Holder shall be deemed to have reasonably objected to such filing only
if the Registration Statement, amendment, prospectus or supplement, as
applicable, as proposed to be filed, contains a material misstatement or
omission with respect to such Holder or its plan of resale;

 

(b) make available to each Holder upon request one conformed copy of the
Registration Statement and of each amendment and supplement thereto (in each
case

 

4



--------------------------------------------------------------------------------

including all exhibits) and such number of copies of the prospectus forming a
part of the Registration Statement (including each preliminary prospectus) and
any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other
documents, including, without limitation, documents incorporated or deemed to be
incorporated by reference prior to the effectiveness of such Registration
Statement, as each of the Holders or any such underwriter, from time to time may
reasonably request;

 

(c) to the extent practicable, promptly upon the filing of any document that is
to be incorporated by reference into the Registration Statement or prospectus
forming a part thereof subsequent to the effectiveness thereof, and in any event
no later than five (5) business days after such document is filed with the
Commission, make available copies of such document to the Holders upon request,
and make representatives of the Issuer available for discussion of such document
and other customary due diligence matters; and provide promptly to the Holders
upon request any document filed by Issuer with the Commission pursuant to the
requirements of Section 13 and Section 15 of the Exchange Act;

 

(d) make available at reasonable times for inspection by the Holders, and any
attorney or accountant (collectively, “Representatives”) retained by the
Holders, subject to the recipient’s prior written agreement to keep such
information confidential and not use or disclose it, all financial and other
records, pertinent corporate documents and properties of Issuer and cause the
officers, directors and employees of Issuer to supply all information reasonably
requested by the Holders or their respective Representatives in connection with
the preparation, filing and effectiveness of the Registration Statement;

 

(e) use its commercially reasonable efforts (i) to register or qualify all
Registrable Securities covered by the Registration Statement under state
securities, or “blue sky,” laws of such States of the United States of America
where required and where an exemption is not available and as the Holders shall
reasonably request, (ii) to keep such registration or qualification in effect
for so long as the Registration Statement is required to be effective hereunder
and (iii) to take any other action which may be reasonably necessary or
advisable to enable the Holders to consummate the disposition of the securities
to be sold by the Holders in such jurisdictions, consistent with the plan of
distribution described in the prospectus included in the Registration Statement,
except that Issuer shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction where it
is not so qualified, or to execute a general consent to service of process in
effecting such registration, qualification or compliance, unless Issuer is
already subject to service in such jurisdiction and except as may be required by
the Securities Act or applicable rules or regulations thereunder;

 

(f) use its commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be registered or qualified with or
approved by all other applicable Governmental Authorities as may be necessary,
in the opinion of counsel to Issuer and counsel to the Holders, to enable the
Holders thereof the consummate the disposition of such Registrable Securities;

 

5



--------------------------------------------------------------------------------

(g) subject to Section 6 hereof, promptly notify each Holder of Registrable
Securities covered by the Registration Statement (i) upon discovery that, or
upon the occurrence of any event as a result of which, the prospectus forming a
part of the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or the initiation of proceedings for that purpose, (iii)
of any request by the Commission for (A) amendments to the Registration
Statement or any document incorporated or deemed to be incorporated by reference
in the Registration Statement, or (B) supplements to the prospectus forming a
part of the Registration Statement, or (C) additional information or (iv) of the
receipt by Issuer of any notification with respect to the suspension of the
registration, qualification or exemption from registration or qualification of
any of the Registrable Securities for sale in any jurisdiction or the initiation
of any proceeding for such purpose, and at the request of any such Holder
promptly prepare and file an amendment to the Registration Statement or a
supplement to the prospectus as the Issuer may deem necessary so that, as
thereafter delivered to the Purchaser of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and make available to each Holder upon their request a reasonable number of
copies of such supplement to, or amendment of, such Registration Statement and
prospectus, and, in the event of a stop order, use its commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of
the Registration Statement, or the lifting of any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction;

 

(h) if reasonably requested by any Holder or if required by law or SEC or other
applicable rule or regulation, promptly incorporate in the Registration
Statement such appropriate information as the Holder may reasonably request to
have included therein by filing a Form 8-K, or filing a supplement to the
prospectus, to reflect any change in the information regarding the Holder, and
make all required filings with the Commission in respect of any offer or sale of
Registrable Securities or any amendment or supplement to the Registration
Statement or related prospectus;

 

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first full calendar month after the effective date of the Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 promulgated thereunder; and

 

6



--------------------------------------------------------------------------------

(j) use its commercially reasonable efforts to cause all Registrable Securities
included in the Registration Statement to be listed on Nasdaq and each
securities exchange on which securities of the same class are then listed, or,
if not then listed on any securities exchange or Nasdaq, to be eligible for
trading in any over-the-counter market or trading system in which securities of
the same class are then traded.

 

SECTION 5

 

Indemnification

 

4.1. Indemnification by Issuer. Issuer will indemnify:

 

  (a) each of the Holders, as applicable,

 

  (b) each of the Holder’s officers, directors, members and partners, and

 

  (c) each individual, partnership, joint stock company, corporation, trust,
unincorporated organization, government agency or political subdivision (each of
the foregoing, a “Person”) controlling each of the Holders within the meaning of
SEC Rule 405 under the Securities Act, Section 15 of the Securities Act or
Section 20 of the Exchange Act,

 

with respect to the Registration Statement, against all expenses, claims,
losses, damages and liabilities (or actions, investigations or proceedings in
respect thereof) (collectively, a “Claim”) arising out of or based on any actual
or alleged untrue statement of a material fact, or any omission or alleged
omission of a material fact required to be stated therein or necessary in order
to make the statements included therein not misleading, contained in the
Registration Statement, any prospectus (in light of the circumstances under
which they were made) or other offering document, and will reimburse each of the
Holders, each of its officers, directors, members and partners, and each Person
controlling each of the Holders, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such Claim;
provided, however, that the Issuer will not be liable in any such case to the
extent that any such Claim arises out of or is based on (i) any untrue statement
or omission based upon written information furnished to issuer by the Holders or
their Representatives and stated to be specifically for use therein, or (ii) any
untrue statement or omission of a material fact required to make such statement
not misleading in any prospectus that is corrected in any subsequent prospectus
that was delivered to the Holder before the pertinent sale or sales by such
Holder, is such prospectus is not delivered by such Holder.

 

4.2. Indemnification by the Holders. Each of the Holders will, if Registrable
Securities held by it are included in the securities as to which such
Registration Statement is being effected, severally and not jointly, indemnify
the Issuer, each of its directors and officers, and each Person who “controls”
the Issuer within the meaning of SEC Rule 405 under the Securities Act, Section
15 of the Securities Act or Section 20 of the Exchange Act, and each other
Holder, against all Claims arising out of or based on (i) any actual or alleged
untrue statement of a material fact, or any omission or alleged omission of a
material fact required to be stated therein or necessary in

 

7



--------------------------------------------------------------------------------

order to make the statement included or incorporated therein not misleading,
contained in the Registration Statement, prospectus (in light of the
circumstances under which they were made), or other offering document based upon
written information furnished to Issuer by or on behalf of such Holder and
stated to be specifically for use therein, or (ii) any untrue statement or
omission of a material fact required to make such statement not misleading in
any prospectus that is corrected in any subsequent prospectus that was delivered
to such Holder before the pertinent sale or sales by such Holder, and will
reimburse Issuer, its directors, officers, partners, members or control Persons
for any legal or any other expenses reasonably incurred in connection with
investigating and defending any such Claim, in the case of subsection (i) above
only to the extent that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in the Registration Statement,
prospectus, offering memorandum or other document in reliance upon and in
conformity with written information furnished to Issuer by or on behalf of such
Holder and stated to be specifically for use therein; provided, however, that
the several obligations of each of the Holders hereunder shall be limited to an
amount equal to the net proceeds received by such Holder from the sale of the
Registrable Securities pursuant to the Registration Statement.

 

4.3. Procedures. Each party entitled to indemnification under this Agreement
(each, an “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any Claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such Claim; provided that counsel for the Indemnifying Party, who shall conduct
the defense of such Claim, shall be approved by the Indemnified Party (whose
approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such party’s expense (unless the Indemnified
Party shall have reasonably concluded based upon a written opinion of counsel
that there may be a conflict of interest between the Indemnifying Party and the
Indemnified Party in such action, in which case the fees and expenses of one
such counsel for all Indemnified Parties shall be at the expense of the
Indemnifying Party), and provided further that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement unless the Indemnifying Party is
materially prejudiced thereby. No Indemnifying Party, in the investigation or
defense of any such Claim shall, except with the consent of each Indemnified
Party (which consent shall not be unreasonably withheld or delayed), consent to
entry of any judgment or enter into any settlement or compromise which does not
include a release of the Indemnified Party from all liability in respect to such
Claim. Each Indemnified Party shall furnish such information regarding itself or
the Claim in question as an Indemnifying Party may reasonably request in writing
and as shall be reasonably required in connection with the investigation and
defense of such Claim.

 

4.4. Contribution. If the indemnification provided for in this Agreement is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any Claim, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions which resulted in such Claim, as
well as any other

 

8



--------------------------------------------------------------------------------

relevant equitable considerations; provided, however, that Issuer will not be
liable in any such case to the extent that any such Claim (i) arises out of or
is based on any untrue statement or omission based upon written information
furnished to Issuer by the Holders or their Representatives and stated to be
specifically for use therein, or (ii) is finally judicially determined to have
resulted primarily from the gross negligence or willful misconduct of any person
or entity set forth in Section 4.1(a) through 4.1(c) above. The relative fault
of the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
and provided that each Holder shall not be required to contribute, in the
aggregate, more than the net proceeds received by such Holder from the sale of
its Registrable Securities pursuant to the Registration Statement and further
provided that the obligations of the Holders under this Section 4.4 shall be
several and not joint.

 

SECTION 6

 

Provision of Information by the Holders

 

Each of the Holders whose Registrable Securities are included in the
Registration Statement shall furnish to the Issuer such information regarding
such Holder as the Issuer may reasonably request in writing and as shall be
reasonably required or advisable in connection with any registration,
qualification or compliance referred to in this Agreement, and shall promptly
notify the Issuer if such information becomes incorrect or misleading, or
requires amendment or updating. The other information regarding the Holders
required for the initial filing of the Registration Statement has been provided
by each Holder. Each Holder, severally and not jointly, represents, warrants and
covenants to the Issuer that the information regarding such Holder that appears
in Schedule A is accurate and complete in all material respects consistent with
Commission Regulation S-K, Items 507 and 508. The Issuer will confirm promptly
by delivery of a signed copy of Schedule A, the sale of any Shares pursuant to
Rule 144 or the Registration Statement.

 

SECTION 7

 

Holdback; Postponement

 

Notwithstanding the other provisions of this Agreement, if (a) there is material
non-public information regarding Issuer which Issuer’s Board of Directors
reasonably and in good faith determines not to be in Issuer’s best interest to
disclose and which Issuer is not otherwise required to disclose, or (b) there is
a extraordinary business opportunity (including but not limited to the
acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
extraordinary transaction not in the ordinary course of business) which Issuer’s
Board of Directors reasonably and in good faith determines not to be in Issuer’s
best interest to disclose and which Issuer is not otherwise required to
disclose, then Issuer may postpone or suspend filing or effectiveness of a
registration

 

9



--------------------------------------------------------------------------------

statement for a period not to exceed forty-five (45) days, provided that Issuer
may not postpone or suspend filing or effectiveness of a registration statement
for more than ninety (90) days in the aggregate during any 365-day period;
provided, however that no postponement or suspension shall be permitted for
consecutive forty-five (45) day periods arising out of the same set of facts,
circumstances or transactions. Each of the Holders shall keep confidential any
material non-public information disclosed to such Holder by Issuer in accordance
with this Section 7.

 

SECTION 8

 

Rule 144 Reporting, Etc.

 

7.1. SEC Reporting Compliance.

 

(a) With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of the
Registrable Securities to the public without registration, through the second
anniversary of this Agreement, Issuer will:

 

(i) make and keep “current public information” regarding Issuer available, as
defined in Commission Rule 144(c) under the Securities Act, and cooperate with
the Holders and take such further reasonable action as the Holders may
reasonably request in writing (including, without limitation, making such
reasonable representations as the Holders may reasonably request);

 

(ii) use its commercially reasonable efforts to file with the Commission in a
timely manner all SEC Reports and other filings and documents required of Issuer
under the Securities Act and the Exchange Act; and

 

(iii) so long as a Holder owns any Registrable Securities, furnish the Holder
forthwith upon request a written statement by Issuer as to its compliance with
the reporting requirements under the Securities Act and the Exchange Act,
including compliance with SEC Rule 144(c), a copy of the most recent annual or
quarterly report of Issuer, and such other reports and documents of Issuer and
other information in the possession of, or reasonably obtainable by, Issuer as a
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such securities without
registration.

 

Notwithstanding the foregoing, nothing in this Section 7.1(a) shall be deemed to
require Issuer to register any of its securities (other than the Buyer Common
Stock) under any section of the Exchange Act.

 

(b) Issuer shall file the reports required to be filed by it under the Exchange
Act and shall comply with all other requirements set forth in the instruction to
Form S-3 in order to allow Issuer to be eligible to file registration statements
on Form S-3.

 

10



--------------------------------------------------------------------------------

SECTION 9

 

Miscellaneous

 

8.1. Assignment. The registration rights set forth herein may be assigned, in
whole or in part, to any transferee of Registrable Securities permitted in
accordance with the Purchase Agreement, which transferee, upon registration on
Issuer’s or its transfer agent’s books and records as a holder of record of
Registrable Securities, shall be considered thereafter to be a Holder and shall
be bound by all obligations and limitations of this Agreement and the Purchase
Agreement. Each such permitted transferred shall be required to execute a
counterpart of this Agreement and shall not be considered a Holder until such
counterpart to this Agreement is executed and delivered to the Issuer.

 

8.2. Section Headings. The titles and headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

8.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
conflict of law rules thereof to the extent that the application of the law of
another jurisdiction would be required thereby.

 

8.4. Notices.

 

(a) All communications under this Agreement shall be in writing and shall be
delivered by facsimile, by hand, by reliable overnight delivery service such as
UPS or FedEx or by registered or certified mail, postage prepaid:

 

If to the Issuer:

   Paradyne Networks, Inc.      8545 126th Avenue North      Largo, FL 33773  
   Telephone: (727) 530-2209      Facsimile: (727) 530-2210      Attention:
Patrick M. Murphy

With a copy to:

   Alston & Bird LLP      1201 West Peachtree Street      Atlanta, GA 30309     
Telephone: (404) 881-7000      Facsimile: (404) 881-4777      Attention: Craig
Apolinsky, Esq.

If to Net to Net:

   Net to Net Technologies, Inc.      112 Corporate Drive      Pease
International Tradeport      Portsmouth, NH 03801      Telephone: (603) 422-0691
     Facsimile: (603) 422-0611      Attention: Stephen Royal

 

11



--------------------------------------------------------------------------------

With a copy to:

   Goodwin Procter, LLP      Exchange Place      53 State Street      Boston, MA
02109      Telephone: (617) 570-1000      Facsimile: (617) 523-1231     
Attention: Michael Kendall, Esq.

If to Mack:

   Mack Technologies, Inc.      608 Warm Brook Road      Arlington, VT 05250  
   Telephone: (802) 375-0357      Facsimile: (802) 375-1327      Attention:
Florence Delnap

With a copy to:

   Choate, Hall & Stewart      53 State Street      Boston, MA 02109     
Telephone: (617) 248-5000      Facsimile: (617) 248-4000      Attention: Douglas
R. Gooding, Esq.

 

(b) Any notice so addressed shall be deemed to be given (i) if delivered by
hand, on the date of such delivery, (ii) if sent by reliable overnight delivery
service such as UPS or FedEx, on the first business day following the date of
delivery to such service for overnight delivery, (iii) if delivered by
facsimile, on the date of such facsimile, or (iv) if mailed by registered or
certified mail, on the third business day after the date of such mailing. In the
event that any notice is sent by facsimile transmission, such transmission shall
be followed immediately by overnight delivery of such notice.

 

8.5. Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties. No other person is intended to or shall have any rights
or remedies hereunder, whether as a third part beneficiary or otherwise.

 

8.6. Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original and all of which shall
be one and the same agreement. Any signature that is delivered by facsimile
signature page shall be valid and binding, with the same force and effect as if
an original, manually signed counterpart.

 

12



--------------------------------------------------------------------------------

8.7. Remedies. Each Holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement.
Issuer agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

 

8.8. Severability. In the event that any provision contained herein is
unenforceable, the remaining provisions shall continue in full force and effect.

 

8.9. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to the Holders, upon any breach or default of
Issuer under this Agreement, shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any provision hereof, or of any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. It is further agreed that any waiver, permit, consent
or approval of any kind or character by a Holder of any breach or default under
this Agreement, or any waiver by a Holder of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in the writing, and that all remedies, either under this
Agreement, or by law or otherwise afforded to a Holder, shall be cumulative and
not alternative.

 

8.10. Attorney’s Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorney’s fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled.

 

8.11. Entire Agreement; Amendment. This Agreement and the Purchase Agreement
constitute the entire understanding and agreement of the parties with respect to
the subject matter hereof and supersede all prior understandings, written or
otherwise, among such parties. This Agreement may be amended only in a writing
signed by Issuer and the Holders of at least a majority of the then outstanding
Registrable Securities.

 

[The remainder of this page has been intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

PARADYNE NETWORKS, INC. By:  

/s/ Sean E. Belanger

--------------------------------------------------------------------------------

Name:   Sean E. Belanger Its:   Chief Executive Officer NET TO NET TECHNOLOGIES,
INC. By:  

/s/ Kenneth J. Latimer

--------------------------------------------------------------------------------

Name:   Kenneth J. Latimer Its:   President and Chief Executive Officer MACK
TECHNOLOGIES, INC. By:  

/s/ Florence M. Delnap

--------------------------------------------------------------------------------

Name:   Florence M. Delnap Its:   Secretary

 

14



--------------------------------------------------------------------------------

Counterpart Signature Page

 

IN WITNESS WHEREOF, the undersigned has executed this Counterpart Signature Page
as of the day and year set forth below.

 

    Permitted Transferee: Date: __________   By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Its:  

 

--------------------------------------------------------------------------------

 

15



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser’s Certificate of Subsequent Sale1

 

The undersigned, an officer of, or other person duly authorized by the Purchaser
named below hereby certifies to Issuer, as defined in the Registration Rights
Agreement, dated as of                     , 2004 (the “Agreement”) that he/she
(said institution) is the Purchaser of the shares evidenced by the attached
certificate, and as such, sold or otherwise transferred such shares on
                    , 200     in accordance with:

 

  (i) Registration Statement number                                         
                                , in the manner indicated under “Plan of
Distribution” in the current prospectus and has delivered a current prospectus,
or

 

  (ii) Pursuant to the applicable requirements of Rule 144 of the Securities Act
of 1933, as amended, in which case, a copy of Form 144 as filed with the
Securities and Exchange Commission, together with the representation letter of
the undersigned and the broker’s representation letter are enclosed.

 

Print or Type:     Name of Purchaser (Individual or Institution):    

 

--------------------------------------------------------------------------------

    Name of Individual Representing Purchaser (if an Institution):    

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Confirmed by the undersigned thereunto duly authorized:    

 

--------------------------------------------------------------------------------

    Purchaser Name By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

--------------------------------------------------------------------------------

1 All capitalized terms used but not defined herein shall have the meanings
provided in the Agreement.